Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Marcus Fischer on Feb. 7, 2022.
The application has been amended as follows.
The specification has been amended as follows, in the last full paragraph on p. 2.  

The Serratia liquefaciens ZMT-1 strain has been deposited at the China Center for Type Culture Collection since 5 April 2016, under the accession number CCTCC NO: M 2016170 and the address is Wuhan University, Bayi Road, Wuhan, Hubei, China.
 
The claims have been amended as follows. Claims 1 and 9 have been canceled, as shown below.  Claims 2 and 8 have been amended as shown below.  Claims 3-7 and 10-12 remain as shown in the claim set filed on Oct. 2, 2018.
1.  (canceled)

2.  (currently amended) [[The]] A method for producing Heliotropin from safrole, comprising:
a) providing a catalytically effective amount of Serratia liquefaciens ZMT-1, CCTCC NO: M2016170, in a fermentation medium as a seed solution;
b) adding the substrate safrole to the seed solution;
c) culturing the seed solution for a length of time sufficient to make Heliotropin; and
d) isolating the Heliotropin made in step (c)   


8.  (currently amended) The method for producing the Heliotropin according to claim 3, characterized in that after the conversion is completed, to each 100 mL of conversion system, 5-50 gram of wet resin is added and shock-adsorbed for 30-60 minutes; the resin is a macroporous resin 

9.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite claim language.  Santos et al. (“Microbiologic oxidation of isosafrole into piperonal,” Applied Biochemistry and Biotechnology 107:649-657, 2003, disclose a method of making heliotropin/piperonal from isosafrole, by adding isosafrole (an isomer of safrole) to a fermentation medium containing Cladosporium sphaerospermum, or one of the other microorganisms listed in Table 2 on p. 656, fermenting the mixture and isolating the heliotropin/piperonal product made.  See pp. 652 – 656.  Although isosafrole and safrole are quite similar, the enzymatic conversion reaction is carried out by different microorganisms, some of which are fungi.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-02-03